Exhibit 10.2
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (as may be
modified from time to time, this “Second Amendment”) effective February 25, 2011
(the “Effective Date”), is made to that certain Amended and Restated Credit
Agreement dated as of the 19th day of October, 2010, as amended (the “Credit
Agreement”), by and among GTSI Corp., a Delaware corporation (“Reseller”),
Castle Pines Capital LLC, a Delaware limited liability company (as an individual
administrative agent, or as a lender, as the context may require, “CPC”) and
Wells Fargo Capital Finance, LLC, a Delaware limited liability company, formerly
known as Wells Fargo Foothill, LLC (in its capacity as the collateral agent for
the benefit of Lenders, the “Collateral Agent,” in its capacity as an individual
administrative agent, “WFF” and, together with CPC, “Administrative Agents”),
CPC as lender and the other lenders listed on Exhibit 3 of the Credit Agreement
and the signature pages hereto (and their respective successors and permitted
assigns), (collectively, “Lenders”).
WITNESSETH:
WHEREAS, Lenders have extended certain credit facilities to the Reseller
pursuant to the Credit Agreement.
NOW, THEREFORE, pursuant to the provisions of Section 21.2 of the Credit
Agreement, CPC and the Required Lenders hereby consent to this Second Amendment
and agree, subject to the conditions set forth herein, to amend the Credit
Agreement on the terms set forth herein.
SECTION 1. Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings given to such terms in the Credit Agreement.
SECTION 2. Amendments to Credit Agreement.
A. Section 15.10 of the Credit Agreement is hereby amended by deleting it in its
entirety and existing and replacing it with the following:
“Restricted Payments. Directly or indirectly declare or make any Restricted
Payment, or set aside any funds for any such purpose, other than (a) dividends
on common stock which accrue (but are not paid in cash) or are paid in kind or
dividends on preferred stock which accrue (but are not paid in cash) or are paid
in kind; provided, however, that Reseller’s Subsidiaries may make Restricted
Payments to Reseller or a wholly owned Subsidiary of Reseller, (b) Restricted
Payments for the sole purposes of purchasing Reseller’s stock from employees of
Reseller and its Subsidiaries upon termination of employment of any such
employee so long as (i) no Default or Event of Default shall have occurred and
be continuing or result therefrom and (ii) the aggregate amount of all such
Restricted Payments shall not exceed $500,000 during any 365-day period,
(c) Restricted Payments for the sole purpose of purchasing a sufficient number
of shares of Reseller’s stock from employees of Reseller to equal tax payments
owed by such employees due on gains in value with respect to such stock so long
as (i) no Default or Event of Default shall have occurred and be continuing or
result therefrom and (ii) the aggregate amount of all such Restricted Payments
shall not exceed $500,000 during any 365-day period, (d) Restricted Payments in
respect of which Reseller shall have delivered evidence satisfactory to
Administrative Agents that the following conditions have been satisfied before
and after giving effect to any such Restricted Payment: (i) no Event of Default
shall have occurred and be continuing or result from such Restricted Payment,
(ii) the aggregate amount of all such Restricted Payments shall not exceed
$500,000 during any 365-day period and (iii) when the Restricted Payment is made
Reseller has availability under the Revolving Loan Facility of at least equal to
the Restricted Payment, and (e) as may be otherwise permitted by Section 15.11.”

 

 



--------------------------------------------------------------------------------



 



B. Section 15.11 of the Credit Agreement is hereby amended by deleting it in its
entirety and existing and replacing it with the following:
“Redemptions. Directly or indirectly redeem any preferred stock or any common
stock, partnership interest (of any type or class) or other equity interest of
Reseller or any Covered Person except as permitted by Section 15.10.”
SECTION 3. Conditions to Effectiveness. The effectiveness of this Second
Amendment is expressly conditioned upon the receipt by the Administrative Agents
of counterparts hereof signed in number sufficient for each of the parties
hereto.
SECTION 4. Representations and Warranties. Resellers hereby represent and
warrant as follows:
A. The Credit Agreement, as amended hereby, constitutes legal, valid and binding
obligations of Resellers and is enforceable against Resellers in accordance with
its terms.
B. Upon the Effective Date, Resellers hereby reaffirm all covenants,
representations and warranties made in the Original Credit Agreement to the
extent the same are not amended hereby and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
Effective Date.
C. No Event of Default or Default has occurred and is continuing or would exist
after giving effect to this Second Amendment which has not been separately
disclosed to and/or waived by CPC.
SECTION 5. Effect on the Credit Agreement.
A. Upon the effectiveness of this Second Amendment, each reference in the Credit
Agreement to “this Credit Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to the Credit Agreement as amended
hereby.
B. Except as specifically amended herein, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.
C. The execution, delivery and effectiveness of this Second Amendment shall not
operate as a waiver of any right, power or remedy of Lenders, nor constitute a
waiver of any provision of the Credit Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.

 

2



--------------------------------------------------------------------------------



 



SECTION 7. Governing Law. This Second Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of Colorado.
SECTION 8. Headings. Section headings in this Second Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Second Amendment for any other purpose.
SECTION 9. Counterparts. This Second Amendment may be executed by the parties
hereto in one or more counterparts, each of which taken together shall be deemed
to constitute one and the same instrument.
SIGNATURES APPEAR ON NEXT PAGE

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned (by their duly authorized officers, where
appropriate) have executed this Second Amendment effective as of the date and
year first above written.

          CASTLE PINES CAPITAL LLC,
as Administrative Agent and a Lender    
 
       
By:
  /s/ John Schmidt    
 
 
 
Name: John Schmidt    
 
  Title:   Managing Partner    
 
        WELLS FARGO CAPITAL FINANCE, LLC
as Administrative Agent and Collateral Agent    
 
       
By:
  /s/ John Hanley    
 
 
 
Name: John Hanley    
 
  Title:   Executive Vice President — Division Portfolio Manager    
 
        Notice Address — Administrative Agents:    
 
        c/o Castle Pines Capital LLC     116 Inverness Drive East, Suite 375    
Englewood, CO 80112     Attn: Mr. John Schmidt     FAX # (303) 209-1906     TEL
# (303) 209-1941     jschmidt@castlepinescapital.com    
 
       
 
  with a copy to    
 
        Mr. Robert A. Breindel     General Counsel and Secretary     FAX #
(303) 209-1937     TEL # (303) 209-1906     rbreindel@castlepinescapital.com    
 
       
 
  with a copy to    
 
        Wells Fargo Capital Finance, LLC     14241 Dallas Parkway, Suite 1300  
  Dallas, TX 75254     Attn: Mr. John C. Reniger     FAX # (972) 661-0537    
TEL # (972) 851-9113     john.reniger@wellsfargo.com    

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned (by their duly authorized officers, where
appropriate) have executed this Second Amendment effective as of the date and
year first above written.

          U.S. BANK NATIONAL ASSOCIATION,
as a Lender    
 
       
By:
  /s/ Daryl Hagstrom    
 
 
 
Name: Daryl Hagstrom    
 
  Title:   Senior Vice President,    
 
              U.S. Bank Asset Based Finance    
 
        Notice Address:     U.S. Bank, National Association     7th &
Washington, 5th Floor     St. Louis, MO 63101     Attn: Daryl Hagstrom     FAX #
314-418-8556     TEL # 314-418-8323     Daryl.A.Hagstrom@usbank.com    

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned (by their duly authorized officers, where
appropriate) have executed this Second Amendment effective as of the date and
year first above written.

          GTSI CORP., as Reseller    
 
       
By:
  /s/ Sterling Phillips    
 
 
 
Name: Sterling Phillips    
 
  Title:  Chief Executive Officer    
 
        Notice Address for Reseller:    
 
        GTSI Corp.     2553 Dulles View Drive, Suite 100     Herndon, Virginia
20171-5219     Attn: Legal Department     Telecopy No.: 703-222-5217     Email:
Legal@gtsi.com    
 
        with a copy (which shall not constitute notice) to:    
 
        Carter Strong, Esq.     Arent Fox LLP     1050 Connecticut Avenue, N.W.
    Washington, D.C. 20036     Telecopy No. 202-857-6395    
strong.carter@arentfox.com    

 

 